 Case 8:20-cv-00702-JVS-ADS Document 17 Filed 06/08/20 Page 1 of 27 Page ID #:174


 1 Stephanie R. Wood (SBN: 242572)
        swood@bcpc-law.com
 2   Jeffrey R. Bragalone (pro hac vice to be filed)
        jbragalone@bcpc-law.com
 3   Jonathan H. Rastegar (pro hac vice to be filed)
        jrastegar@bcpc-law.com
 4   Jerry D. Tice II (pro hac vice to be filed)
        jtice@bcpc-law.com
 5   BRAGALONE CONROY PC
     2200 Ross Ave., Suite 4500W
 6   Dallas, Texas 75201
     Tel: (214) 785-6670
 7   Fax: (214) 785-6680
 8 Attorneys for Defendant
     Cellular Communications Equipment LLC
 9
                         UNITED STATES DISTRICT COURT
10
                        CENTRAL DISTRICT OF CALIFORNIA
11
                                  SOUTHERN DIVISION
12
     TCT MOBILE (US) INC. AND                Case No. 8:20-cv-00702-JVS-ADS
13   HUIZHOU TCL MOBILE
     COMMUNICATION CO. LTD.                  DEFENDANT CELLULAR
14                                           COMMUNICATIONS
                         Plaintiffs,         EQUIPMENT LLC’S MOTION TO
15                                           DISMISS THE COMPLAINT OR,
            vs.                              IN THE ALTERNATIVE, TO
16                                           STAY; MEMORANDUM OF
     CELLULAR COMMUNICATIONS                 POINTS AND AUTHORITIES IN
17   EQUIPMENT LLC,                          SUPPORT OF MOTION TO
                                             DISMISS
18                       Defendant.
                                             [Filed Concurrently with
19                                           Declarations of Jeffrey R. Bragalone
                                             and Jonathan H. Rastegar]
20
                                             Date:        July 16, 2020
21                                           Time:        1:30 p.m.
                                             Courtroom:   10C
22                                           Judge:       Hon. James V. Selna.
23

24

25

26

27

28



     DEFENDANT’S MOTION TO DISMISS OR, IN THE                       8:20-cv-00702-JVS-
     ALTERNATIVE, TO STAY                                           ADS
 Case 8:20-cv-00702-JVS-ADS Document 17 Filed 06/08/20 Page 2 of 27 Page ID #:175



 1            TO ALL PARIES AND TO THEIR ATTORNEYS OF RECORD
 2        PLEASE TAKE NOTICE that on July 16, 2020 at 1:30 p.m., or as soon
 3 thereafter as the Motion may be heard at the United States District Court, located at

 4 411 West Fourth Street, Court Room 10C, Santa Ana, CA 92701, Defendant

 5 Communications Equipment (“CCE”) respectfully moves this Court for an Order

 6 dismissing the Complaint which seeks declaratory judgment of non-infringement of

 7 U.S. Patent No. 7,218,923 (“the ’923 patent” or “the patent-in-suit”), on the grounds

 8 that the first-filed action in the United States District Court for the Eastern District

 9 of Texas (the “Texas Lawsuit”) involves the same issues and substantially similar

10 parties.

11        Alternatively, should the Court decline to dismiss the Complaint in favor of
12 the Texas Lawsuit, CCE respectfully moves this Court for an Order staying this case

13 pending the final resolution, including any appeal, of the Texas Lawsuit on the

14 ground that such a stay would conserve judicial resources and protect CCE from

15 duplicative litigation without subjecting Plaintiffs to prejudice.

16        CCE additionally moves for dismissal of the Complaint due to Plaintiffs’
17 failure to state a claim upon which relief can be granted.

18        The Motion is based upon this Notice of Motion, the attached Memorandum
19 of Points and Authorities, the supporting Declarations of Jeffrey R. Bragalone of

20 Jonathan H. Rastegar, the [Proposed] Order lodged concurrently herewith, the

21 Court’s file on this matter, and upon such and further evidence and argument as may

22 be presented prior to or at the time of the hearing on this Motion.

23        This motion is made following the conferences of counsel pursuant to L.R. 7-
24 3 which took place on June 8, 2020.

25 Dated June 8, 2020                Respectfully submitted
26
                                     By: /s/ Stephanie R. Wood
27                                   Stephanie R. Wood (SBN: 242572)
28
                                            swood@bcpc-law.com
                                     Jeffrey R. Bragalone (pro hac vice to be filed)
                                      i
     DEFENDANT’S MOTION TO DISMISS OR, IN THE                           8:20-cv-00702-JVS-
     ALTERNATIVE, TO STAY                                               ADS
 Case 8:20-cv-00702-JVS-ADS Document 17 Filed 06/08/20 Page 3 of 27 Page ID #:176



 1
                                       jbragalone@bcpc-law.com
                                Jonathan H. Rastegar (pro hac vice to be filed)
 2                                     jrastegar@bcpc-law.com
 3
                                Jerry D. Tice II (pro hac vice to be filed)
                                       jtice@bcpc-law.com
 4                              BRAGALONE CONROY PC
 5                              2200 Ross Ave., Suite 4500W
                                Dallas, Texas 75201
 6                              Tel: (214) 785-6670
 7                              Fax: (214) 785-6680

 8                              Attorneys for Defendant
 9                              Cellular Communications Equipment LLC

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                      ii
     DEFENDANT’S MOTION TO DISMISS OR, IN THE                   8:20-cv-00702-JVS-
     ALTERNATIVE, TO STAY                                       ADS
 Case 8:20-cv-00702-JVS-ADS Document 17 Filed 06/08/20 Page 4 of 27 Page ID #:177



 1
                                             TABLE OF CONTENTS
 2
     I.     INTRODUCTION ...........................................................................................1
 3
     II.    STATEMENT OF FACTS ..............................................................................1
 4

 5
     III.   ARGUMENTS AND AUTHORITIES ...........................................................4

 6          A.      Pursuant to the First-to-File Rule, the Court Should Dismiss or Stay. ..4
 7                  1. The Chronology of the Actions Favors Application of the First-to-
 8                     File Rule. ...........................................................................................5

 9                       a.     Should the Court analyze the relation back doctrine, CCE’s
                               Amended Complaint relates back to its original Complaint.......6
10

11                  2. The Similarity of the Parties Favors Dismissal or Stay. ...................8

12                  3. The Similarity of the Issues Favors Dismissal or Stay. ..................10
13                  4. No Exception to the First-to-File Rule Applies. .............................11
14
            B. TCL’s Request for Declaratory Judgment of Non-Infringement Should
15             be Dismissed Under Rule 12(b)(6). ............................................................................ 14
16 IV.      CONCLUSION..............................................................................................16
17

18

19

20

21

22

23

24

25

26

27

28

                                      iii
      DEFENDANT’S MOTION TO DISMISS OR, IN THE                                                     8:20-cv-00702-JVS-
      ALTERNATIVE, TO STAY                                                                         ADS
 Case 8:20-cv-00702-JVS-ADS Document 17 Filed 06/08/20 Page 5 of 27 Page ID #:178



 1                                       TABLE OF AUTHORITIES
 2

 3 Cases

 4 Alltrade, Inc. v. Uniweld Prods., Inc.,

 5     946 F.2d 622 (9th Cir. 1991) ................................................................................11
 6
   American Patents LLC v. TCL Corp., et al,
 7  Case No. 4:18-cv-767-ALM, ECF No. 52 (E.D. Tex. Mar. 7, 2019) ................2, 9
 8
   Anza Tech., Inc. v. Mushkin, Inc.,
 9  934 F.3d 1359 (Fed. Cir. 2019),
    cert. denied, 140 S. Ct. 849 (2020) ........................................................................8
10

11 Ashcroft v. Iqbal,
       556 U.S. 662 (2009) .............................................................................................14
12

13 Barnes & Noble, Inc. v. LSI Corp.,
       823 F. Supp. 2d 980 (N.D. Cal. 2011)................................................................5, 6
14

15 Bell Atlantic Corp. v. Twombly,
       550 U.S. 544 (2007) ...................................................................................... 14, 15
16

17 Cadence Design Sys., Inc. v. OEA Int’l, Inc.,
       No. CV11-0713, 2011 WL 4403619 (N.D. Cal. Sept. 20, 2011) ...........................9
18

19 Cardoza v. T-Mobile USA Inc.,
       No. 08-5120, 2009 WL 723843 (N.D. Cal. Mar. 18, 2009) .................................13
20

21 Cellular Comm’n Equipment LLC v. TCL Corp. et al,
       Case No. 2:20-cv-00080, ECF No. 9 (E.D. Tex. Apr. 10, 2020) ...........................4
22

23 Comcast Cable Commc’ns, LLC v. OpenTV, Inc.,
       319 F.R.D. 269 (N.D. Cal. 2017) .................................................................. 14, 15
24

25 Deol Transp., Inc. v. Certain Underwriters at Lloyd’s, London, Lloyd’s Policy,

26
       No. CV 2:18-09754 (SJO) (SKx), 2019 WL 988688 (C.D. Cal. Jan. 29, 2019) ...6

27 Easton-Bell Sports, Inc. v. E.I. DuPont de Nemours & Co.,

28
       No. 13-cv-00283, 2013 WL 1283463 (N.D. Cal. Mar. 26, 2013)........................13

                                      iv
      DEFENDANT’S MOTION TO DISMISS OR, IN THE                                                 8:20-cv-00702-JVS-
      ALTERNATIVE, TO STAY                                                                     ADS
  Case 8:20-cv-00702-JVS-ADS Document 17 Filed 06/08/20 Page 6 of 27 Page ID #:179



 1
   Ecojet, Inc. v. Pure Spa Components, Inc.,
 2   No. SACV 16-01463-(CJC)(KESx), 2017 WL 3485780 (C.D. Cal. Feb. 10,
 3
     2017) .............................................................................................................. 14, 16

 4 Elecs. for Imaging, Inc. v. Coyle,

 5      394 F.3d 1341 (Fed. Cir. 2005) ..............................................................................5

 6 EMC Corp. v. Bright Response, LLC,

 7      No. C-12-2841, 2012 WL 4097707 (N.D. Cal. Sept. 17, 2012) ..................... 6, 10

 8 Fair Isaac Corp. v. PCI-U, LLC,

 9      No. 5:17-cv-03324, 2017 WL 4877452 (N.D. Cal. Oct. 30, 2017) .....................14

10 Footbalance System Inc. v. Zero Gravity Inside, Inc.,

11      No. 15-CV-1058 JLS (DHB) 2016 WL 5786936 (S.D. Cal. Oct. 4, 2016) .........14

12 Futurewei Techs., Inc. v. Acacia Research Corp.,

13      737 F.3d 704 (Fed. Cir. 2013) ............................................................................4, 5

14 Guthy-Renker Fitness, LLC v. Icon Health & Fitness, Inc.,

15      179 F.R.D. 264 (C.D. Cal. 1998)..................................................................... 6, 10

16 Halo Electronics, Inc. v. Bel Fuse Inc.,

17      No. C–07–06222 RMW, 2008 WL 1991094 (N.D. Cal. May 5, 2008) .................7

18 Int’l Growers Supply, Inc. v. Atlantis Hydroponics, Inc.,

19      CV 12-03274 SJOJ (EMx), 2012 WL 13013415 (C.D. Cal. Aug. 8, 2012) ... 9, 10
20 Interactive Fitness Holdings, LLC v. Icon Health & Fitness, Inc.,

21      No. 10-CV-04628, 2011 WL 1302633 (N.D. Cal. Apr. 5, 2011) ........................10
22 Juniper Networks, Inc. v. Mosaid Techs. Inc.,

23      No. C 11-6264, 2012 WL 1029572 (N.D. Cal. Mar. 26, 2012) ...........................11
24 Kahn v. Gen. Motors Corp.,

25      889 F.2d 1078 (Fed. Cir. 1989) ............................................................................11
26 KCC Class Action Servs., LLC v. Aetna, Inc.,

27      No. CV 18-1018-JFW(JEMx), 2018 WL 5094907 (C.D. Cal. Apr. 20, 2018)......9
28

                                        v
       DEFENDANT’S MOTION TO DISMISS OR, IN THE                                                     8:20-cv-00702-JVS-
       ALTERNATIVE, TO STAY                                                                         ADS
  Case 8:20-cv-00702-JVS-ADS Document 17 Filed 06/08/20 Page 7 of 27 Page ID #:180



 1
      Kohn Law Grp., Inc. v. Auto Parts Mfg. Mississippi, Inc.,
 2     787 F.3d 1237 (9th Cir. 2015) ............................................................................5, 8
 3
      McZeal v. Sprint Nextel Corp.,
 4     501 F.3d 1354 (Fed. Cir. 2007) ............................................................................14
 5
      Medtronic v. Edwards Lifesciences Corp.,
 6     No. SACV 11-0961 JVS (MLGx), 2012 WL 12888673 (C.D. Cal. Jan. 9, 2012) 9
 7
      Merial Ltd. v. Cipla Ltd.,
 8     681 F.3d 1283 (Fed. Cir. 2012) ..............................................................................5
 9
      Proofpoint, Inc. v. InNova Patent Licensing, LLC,
10      No. 5:11-CV-02288, 2011 WL 4915847 (N.D. Cal. Oct. 17, 2011)....................10
11
   Randall May Int’l Inc. v. Pearl Corp.,
12      SACV-13-00016 (JVS) (RNBx), 2013 WL 12130018 (C.D. Cal. June 3,
13      2013) ............................................................................................................6, 7

14 SAES Getters S.p.A. v. Aeronext, Inc.,

15       219 F. Supp. 2d 1081 (S.D. Cal. 2002) ......................................................... 10, 11

16 Therapy Stores, Inc. v. JGV Apparel Grp., LLC,

17       No. 4:16-cv-02588, 2016 WL 4492583 (N.D. Cal. Aug. 26, 2016) ....................12

18 Tiller v. Atl. Coast Line R.R. Co.,

19       323 U.S. 574 (1945) ...............................................................................................8
20 TimeKeeping Sys., Inc. v. DwellingLIVE, Inc.,

21       No. SA CV 16-1207 DOC (SKx), 2016 WL 9086657 (C.D. Cal. Sept. 9, 2016)11
22 Wallerstein v. Dole Fresh Vegetables, Inc.,

23       967 F. Supp. 2d 1289 (N.D. Cal. 2013)..................................................................6
24 WP Banquet, LLC v. Lowe’s Companies, Inc.,

25       No. 2:16-CV-02137-CAS*GJSx), 2016 WL 4472933 (C.D. Cal. Aug. 24, 2016)5
26 Younger Mfg. Co. v. Essilor Int'l Compagnie Generale D. Optique,

27       No. CV 13-01210 (JVS)(PJWx), 2013 WL 12131286 (C.D. Cal. May 29, 2013)
         ..............................................................................................................................13
28

                                       vi
       DEFENDANT’S MOTION TO DISMISS OR, IN THE                                                            8:20-cv-00702-JVS-
       ALTERNATIVE, TO STAY                                                                                ADS
  Case 8:20-cv-00702-JVS-ADS Document 17 Filed 06/08/20 Page 8 of 27 Page ID #:181



 1
     Rules

 2 Fed. R. Civ. P. 12(b) ........................................................................................... 1, 16

 3
     FED. R. CIV. P. 15(c)...................................................................................................7
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                      vii
      DEFENDANT’S MOTION TO DISMISS OR, IN THE                                                    8:20-cv-00702-JVS-
      ALTERNATIVE, TO STAY                                                                        ADS
 Case 8:20-cv-00702-JVS-ADS Document 17 Filed 06/08/20 Page 9 of 27 Page ID #:182



 1                 STATEMENT OF ISSUES TO BE DECIDED
 2          1. This is not the first-filed lawsuit on this matter. On March 17, 2020,
 3             Cellular Communications Equipment LLC (“CCE”) filed suit in the
 4             U.S. District Court for the Eastern District of Texas (the “Texas
 5             Lawsuit”). In the first-filed Texas Lawsuit, CCE asserts that Plaintiff
 6             Huizhou TCL Mobile Communication Co. Ltd.’s (“Huizhou TCL”) and
 7             TCL Corporation, the corporate parent company of Huizhou TCL and
 8             TCT Mobile (US) Inc. (“TCT”), infringe U.S. Patent. No. 7,218,923
 9             (the “’923 patent”). The Texas Lawsuit concerns the same patent, the
10             same Accused TCL Products, and substantially the same parties as this
11             derivative action. Nevertheless, more than three weeks after the filing
12             of the Texas Lawsuit, and after the defendants negotiated for an
13             extended period of time to answer in that case, Huizhou TCL and TCT
14             initiated this lawsuit, asking this Court to issue declaratory judgment
15             that the same Accused TCL Products at issue in the Texas Lawsuit do
16             not infringe the ’923 patent. Under these circumstances, should the
17             Court apply the first-to-file rule and dismiss or stay the instant action?
18          2. Under Federal Rule of Civil Procedure 12(b)(6), a complaint must
19             contain sufficient factual matter, accepted as true, to state a claim to
20             relief that is plausible on its face. But Plaintiffs’ Complaint for
21             declaratory judgment of noninfringement does not identify a single
22             claim element that the Accused TCL Products do not satisfy. Should
23             Plaintiffs’ claim for declaratory judgment of non-infringement be
24             dismissed pursuant to Rule 12(b)(6) for failure to state a claim?
25

26

27

28

                                     viii
     DEFENDANT’S MOTION TO DISMISS OR, IN THE                        8:20-cv-00702-JVS-
     ALTERNATIVE, TO STAY                                            ADS
 Case 8:20-cv-00702-JVS-ADS Document 17 Filed 06/08/20 Page 10 of 27 Page ID #:183



 1               MEMORANDUM OF POINTS AND AUTHORITIES
 2 I. INTRODUCTION

 3         CCE requests the Court dismiss or stay pursuant to Rule 12(b) (3) because
 4 venue is improper pursuant to the first-to-file rule. The first-to-file rule allows

 5 district courts to decline jurisdiction when a complaint involves substantially similar

 6 parties and issues that are already before another district court. The Plaintiffs filed

 7 the Complaint in this matter well after CCE filed an infringement action involving

 8 the same patents and same accused products in the Eastern District of Texas against

 9 the Plaintiffs’ parent company, TCL Corporation (“TCL Corp.”), and one of TCL

10 Corp.’s subsidiaries (the “Texas Lawsuit”). Since that Complaint, additional TCL

11 subsidiaries, including Plaintiff Huizhou TCL, have been added as defendants in the

12 Texas Lawsuit. CCE’s prior lawsuit has priority over this case under the first-to-file

13 rule because (a) it was filed weeks before this lawsuit, (b) the lawsuits involve

14 substantially similar parties—CCE and overlapping TCL entities—and (c) both

15 lawsuits involve substantially similar issues—namely, the infringement of the same

16 patent-in-suit via the same accused products. No exception to the first-to-file rule

17 applies. Given the inefficiencies that will result if this case continues, the Defendant

18 CCE respectfully requests the Court dismiss or stay the instant case.

19         In addition, this case should be dismissed under Rule 12(b) (6) because the
20 Complaint fails to allege sufficient facts, which if accepted as true, would state a

21 claim for relief that is plausible on its face. Indeed, Plaintiffs fail to identify even

22 one limitation of CCE’s patent that is not present in the Accused TCL Products, much

23 less recite anything about the operation of its products or services from which one

24 could draw that inference.

25 II.     STATEMENT OF FACTS
26         Plaintiffs filed this action, seeking declaratory judgment of non-infringement
27 of U.S. Patent. No. 7,218,923 (the “ʼ923 patent”), on April 9, 2020. Weeks earlier,

28 on March 17, 2020, CCE filed a patent infringement lawsuit for infringement of the

                                      1
     DEFENDANT’S MOTION TO DISMISS OR, IN THE                          8:20-cv-00702-JVS-
     ALTERNATIVE, TO STAY                                              ADS
 Case 8:20-cv-00702-JVS-ADS Document 17 Filed 06/08/20 Page 11 of 27 Page ID #:184



 1 same ʼ923 patent in the United States District Court for the Eastern District of Texas

 2 against TCL Corporation—Plaintiffs’ ultimate            corporate parent—and TCL
 3 Corporation’s subsidiaries in a case styled Cellular Communications Equipment

 4 LLC v. TCL Corporation and TCL Electronics Holdings Limited, Case No. 2:20-cv-

 5 00080 (the “Texas Lawsuit”). See also Ex. A, American Patents LLC v. TCL Corp.,

 6 et al, Case No. 4:18-cv-767-ALM, ECF No. 52 at p. 2 (E.D. Tex. Mar. 7, 2019)

 7 (identifying TCL Corp. as both Plaintiffs’ ultimate corporate parent). In the Texas

 8 Lawsuit, CCE alleges that these TCL entities infringe the ʼ923 patent by making,

 9 using, selling, offering to sell, and/or importing mobile phones using version 4.2 and

10 higher of the Android Operating system (the “Accused TCL Products”).

11         On April 6, counsel for CCE received an email from Mr. Jeffrey Johnson, who
12 identified himself as counsel for the TCL parties. Ex. B, Extension Emails, at p. 5;

13 Bragalone Decl. at ¶ 2. In response, counsel for CCE, Mr. Jeff Bragalone and Mr.

14 Jonathan Rastegar, conferred with Mr. Johnson on April 6 regarding an extension of

15 time for TCL to answer in the Texas Lawsuit. Bragalone Decl. at ¶ 3. During the call,

16 outside counsel for TCL stated that his clients would agree to waive service of

17 process in exchange for a five-month extension of their answer date. Id. When

18 counsel for CCE questioned why TCL needed such a lengthy extension, Mr. Johnson

19 said a five-month extension was necessary because of the current travel restrictions

20 resulting from the COVID-19 pandemic, and that he needed to travel to China to

21 meet with his clients in order to prepare their defenses. Id. Mr. Johnson also raised

22 the issue of the TCL entities that were defendants in the case. Id., at ¶ 5. Mr. Johnson

23 said that he believed that one of the entities we had sued was not involved in the

24 manufacturing of the accused devices, and should be dismissed. Id. Mr. Bragalone

25 indicated that CCE had already been looking into that issue and would be amending

26 CCE’s complaint very soon to add additional defendants. Id.

27         Counsel for CCE informed counsel for TCL that, since TCL’s answer date was
28 Thursday, April 9, CCE was willing to agree to a courtesy extension of TCL’s answer

                                      2
     DEFENDANT’S MOTION TO DISMISS OR, IN THE                          8:20-cv-00702-JVS-
     ALTERNATIVE, TO STAY                                              ADS
 Case 8:20-cv-00702-JVS-ADS Document 17 Filed 06/08/20 Page 12 of 27 Page ID #:185



 1 date of up to thirty days, but that counsel for CCE could not agree to a lengthy five-

 2 month extension of the TCL entities’ answer date without discussing it with CCE.

 3 Bragalone Decl. at ¶ 4. Later that day (April 6), Mr. Johnson confirmed TCL’s

 4 proposal in writing. Ex. B at p. 4; Bragalone Decl. at ¶ 6.

 5         On April 9, 2020, Counsel for TCL sent an email requesting that the parties
 6 “tell something to the Court today,” given that TCL’s answer date was that day. Ex.

 7 B at pp. 3-4; Bragalone Decl. at ¶ 7. Counsel for the parties held a brief call later that

 8 day. During the call, counsel for CCE again informed Mr. Johnson that CCE planned

 9 to file an amended complaint to add two additional TCL entities to the Texas

10 Lawsuit. Bragalone Decl. at ¶ 7. As such, counsel for CCE informed Mr. Johnson

11 that CCE was willing to agree to the proposed five-month extension provided that

12 TCL agreed to waive service of the amended complaint, as opposed to the original

13 complaint. Id.; Ex. B at p. 2; Mr. Johnson inquired when CCE would file the

14 amended complaint and counsel for CCE told him that it would either be that day

15 (April 9) or the next. Ex. B at p. 2; Bragalone Decl. at ¶ 7.

16         Mr. Johnson said that he would need to confirm his clients’ agreement to
17 accept service of the Amended Complaint, and because he was unable to secure their

18 agreement that day, the parties agreed to file an unopposed motion for a thirty-day

19 extension of time for the TCL entities to answer the Complaint. Bragalone Decl. at

20 ¶ 7.

21         Shortly after the April 9 call, counsel for CCE wrote to confirm that “TCL
22 Corporation and subsidiaries of TCL Corporation” agreed to waive service of CCE’s

23 Amended Complaint. Ex. B at p. 2; Bragalone Decl. at ¶ 8. In the April 9 email, CCE

24 again informed TCL that it would “file an Amended Complaint either today or

25 tomorrow.” Ex. B at p. 2; Bragalone Decl. at ¶ 8.

26         Later that day, CCE filed Unopposed Applications for Extension of Time to
27 Answer Complaint for the TCL parties in the Texas Lawsuit. At no time during his

28 negotiation for an extension of time to answer the Complaint in the Texas Action did

                                      3
     DEFENDANT’S MOTION TO DISMISS OR, IN THE                           8:20-cv-00702-JVS-
     ALTERNATIVE, TO STAY                                               ADS
 Case 8:20-cv-00702-JVS-ADS Document 17 Filed 06/08/20 Page 13 of 27 Page ID #:186



 1 counsel for TCL suggest, much less state, that TCL was in the midst of filing a

 2 declaratory judgment action relating to the same patent. Bragalone Decl. at ¶ 9.

 3        Yet that same day, after securing a one-month courtesy extension in the first-
 4 filed Texas Lawsuit, TCL subsidiaries TCT and Huizhou TCL filed this declaratory

 5 judgment action. Indeed, TCL’s April 9, 2020 Complaint concedes that “CCE filed

 6 a lawsuit in the U.S. District Court for the Eastern District of Texas alleging

 7 infringement of the ’923 Patent.” Dkt. No. 1 at ¶ 3. On April 10, 2020, CCE filed an

 8 Amended Complaint in the earlier filed Texas Lawsuit, specifically naming TCL

 9 Communication Technology Holdings Ltd., Huizhou TCL Mobile Communication

10 Co. Ltd., and TCT Mobile International Ltd. in the Texas Lawsuit. Cellular Comm’n

11 Equipment LLC v. TCL Corp. et al, Case No. 2:20-cv-00080, ECF No. 9 (E.D. Tex.

12 Apr. 10, 2020). On April 26, 2020, each TCL defendant in the Texas Lawsuit

13 executed waivers of service for the Amended Complaint in the Texas Lawsuit. Id. at

14 ECF Nos. 11-15 (E.D. Tex. Apr. 26, 2020); Bragalone Decl. at ¶ 10.

15        The Eastern District of Texas has an extensive history with the ’923 patent.
16 On eighteen prior occasions, CCE asserted the ʼ923 patent—each time in the Eastern

17 District of Texas. And courts in the Eastern District of Texas have even issued claim

18 construction orders for the ʼ923 patent on multiple occasions. Rastegar Decl. at ¶¶

19 2-3. Further, the Eastern District of Texas is also home to two other pending suits

20 that assert the ʼ923 patent, and accuse similar products manufactured by other

21 foreign defendants. Id. at ¶ 4.

22 III.   ARGUMENTS AND AUTHORITIES
23     A. Pursuant to the First-to-File Rule, the Court Should Dismiss or Stay.
24        “When two actions that sufficiently overlap are filed in different federal
25 district courts, one for infringement and the other for declaratory relief, the

26 declaratory judgment action, if filed later, generally is to be stayed, dismissed, or

27 transferred to the forum of the infringement action.” Futurewei Techs., Inc. v. Acacia

28 Research Corp., 737 F.3d 704, 708 (Fed. Cir. 2013); Merial Ltd. v. Cipla Ltd., 681

                                      4
     DEFENDANT’S MOTION TO DISMISS OR, IN THE                        8:20-cv-00702-JVS-
     ALTERNATIVE, TO STAY                                            ADS
 Case 8:20-cv-00702-JVS-ADS Document 17 Filed 06/08/20 Page 14 of 27 Page ID #:187



 1 F.3d 1283, 1299 (Fed. Cir. 2012). The application of the first-to-file rule is a question

 2 of patent law. Futurewei, 737 F.3d at 708 (“Resolution of whether the second-filed

 3 action should proceed presents a question sufficiently tied to patent law that the

 4 question is governed by this circuit’s law.”).

 5         The first-to-file rule allows a court “to decline jurisdiction when a complaint
 6 involving substantially similar parties and issues has already been filed in another

 7 district court.” Futurewei, 737 F.3d at 707; see also Kohn L. Group, Inc. v. Auto Parts

 8 Mfg. Mississippi, Inc., 787 F.3d 1237, 1239 (9th Cir. 2015). This first-to-file rule

 9 exists to “avoid conflicting decisions and promote judicial efficiency.” Merial, 681

10 F.3d at 1299. To that end, the Federal Circuit applies “a general rule favoring the

11 forum of the first-filed case.” Elecs. for Imaging, Inc. v. Coyle, 394 F.3d 1341, 1347

12 (Fed. Cir. 2005); Barnes & Noble, Inc. v. LSI Corp., 823 F. Supp. 2d 980, 986 (N.D.

13 Cal. 2011) (“In patent litigation, the first-filed action is preferred.”). Although

14 discretionary, deviating from the first-to-file rule requires “sound reason that would

15 make it unjust or inefficient to continue the first-filed action.” Elecs. For Imaging,

16 394 F.3d at 1347.

17         “Three threshold factors should be considered in deciding whether to apply
18 the first-to-file rule and thereby dismiss or stay the later-filed suit: (1) the chronology

19 of the two actions; (2) the similarity of the issues; and (3) the similarity of the

20 parties.” WP Banquet, LLC v. Lowe’s Companies, Inc., No. 2:16-CV-02137-

21 CAS*GJSx), 2016 WL 4472933, at *2 (C.D. Cal. Aug. 24, 2016). Here, all three of

22 these factors favor applying the rule to dismiss or stay this declaratory judgment

23 action. Thus, CCE requests the Court dismiss or stay the current lawsuit.

24         1. The Chronology of the Actions Favors Application of the First-to-
25
              File Rule.

26         The first-to-file analysis ordinarily “start[s] by analyzing which lawsuit was
27 filed first.” Kohn, 787 F.3d at 1240. Here, the Texas Lawsuit is the first-filed action.

28 CCE filed the Texas Lawsuit on March 17, several weeks before TCL’s April 9

                                      5
     DEFENDANT’S MOTION TO DISMISS OR, IN THE                            8:20-cv-00702-JVS-
     ALTERNATIVE, TO STAY                                                ADS
 Case 8:20-cv-00702-JVS-ADS Document 17 Filed 06/08/20 Page 15 of 27 Page ID #:188



 1 Complaint seeking declaratory judgment. Accordingly, the chronology favors

 2 application of the first-to-file rule. See Deol Transp., Inc. v. Certain Underwriters at

 3 Lloyd’s, London, Lloyd’s Policy, No. CV 2:18-09754 (SJO) (SKx), 2019 WL 988688,

 4 at *2 (C.D. Cal. Jan. 29, 2019) (finding “[t]he chronology factor is met” when the

 5 first action was filed “two full weeks before” the second action; see also Wallerstein

 6 v. Dole Fresh Vegetables, Inc., 967 F. Supp. 2d 1289, 1294 (N.D. Cal. 2013)

 7 (applying first-to-file rule where second-filed suit was filed “over three weeks

 8 later”); EMC Corp. v. Bright Response, LLC, No. C-12-2841, 2012 WL 4097707, at

 9 *2 (N.D. Cal. Sept. 17, 2012) (finding the first factor satisfied where the first action

10 was filed twenty-seven days before the second action).

11        Nevertheless, CCE anticipates that TCL may argue that the April 10 Amended
12 Complaint in the Texas Lawsuit makes this the first-filed action. But “[i]n

13 determining the chronology, the court should consider the date on which the original,

14 rather than the amended, complaint was filed.” Randall May Int’l Inc. v. Pearl Corp.,

15 SACV-13-00016 (JVS) (RNBx), 2013 WL 12130018, at *2 (C.D. Cal. June 3, 2013)

16 (citing Guthy-Renker Fitness, LLC v. Icon Health & Fitness, Inc., 179 F.R.D. 264,

17 270 (C.D. Cal. 1998)). “A number of courts have held that the filing of a complaint

18 triggers the first-filed rule, regardless of whether the plaintiff later amends the

19 complaint.” Barnes & Noble, Inc. v. LSI Corp., 823 F. Supp. 2d 980, 987-88 (N.D.

20 Cal. 2011) (collecting cases). This approach “comport[s] with the general liberality

21 of Rule 15.” Id. at 988. Thus, the date of CCE’s original Complaint in the Texas

22 Lawsuit controls, and there is no question that CCE first filed the Complaint weeks

23 before Plaintiffs filed the complaint in this case.

24            a. Should the Court analyze the relation back doctrine, CCE’s
25
                 Amended Complaint relates back to its original Complaint.

26        Although, the proper approach is to rely on the date of the original Complaint
27 to determine chronology, some courts nevertheless analyze the relation back

28 doctrine. See Barnes & Noble, 823 F. Supp. 2d at 988-91 (applying both views and

                                      6
     DEFENDANT’S MOTION TO DISMISS OR, IN THE                          8:20-cv-00702-JVS-
     ALTERNATIVE, TO STAY                                              ADS
 Case 8:20-cv-00702-JVS-ADS Document 17 Filed 06/08/20 Page 16 of 27 Page ID #:189



 1 determining that a plaintiff’s amended complaint related back “to the extent [the

 2 plaintiff] must demonstrate relation back.”). Under the relation back doctrine, an

 3 amended complaint “is considered to have been the first filed, even if it was not

 4 chronologically first, if the claims relate back to an original complaint that was

 5 chronologically filed first.” Halo Electronics, Inc. v. Bel Fuse Inc., No. C–07–06222

 6 RMW, 2008 WL 1991094, at *2 (N.D. Cal. May 5, 2008); Randall May, 2013 WL

 7 12130018, at *3.

 8        CCE’s Amended Complaint in the Texas Lawsuit relates back to the first-filed
 9 original Complaint. Rule 15(c) provides that an amendment adding a new defendant

10 relates back to the original complaint when Rules 15(c)(1)(B) and 15(c)(1)(C) are

11 satisfied. Under Rule 15(c)(1)(B), an amendment relates back when it “asserts a

12 claim or defense that arose out of the conduct, transaction, or occurrence set out-or

13 attempted to be set out-in the original pleading.” FED. R. CIV. P. 15(c). Here, this

14 requirement is satisfied. The original and Amended Complaint in the Texas Lawsuit

15 arise from the same conduct, transaction, or occurrence—namely the infringement

16 of the ʼ923 patent by the Accused TCL Devices. Indeed, TCL’s declaratory judgment

17 action concedes that it arises out of the facts alleged in the original Texas Lawsuit:

18            This relief is necessary because CCE filed a lawsuit in the U.S.
              District Court for the Eastern District of Texas alleging
19            infringement of the ’923 Patent in a case captioned Cellular
              Communications Equipment LLC v. TCL Corporation and TCL
20            Electronics Holdings Limited, Case No. 2:20-cv-00080 (the
              “Texas Lawsuit”). … The Texas Lawsuit alleges infringement of
21            the ’923 Patent by mobile phones using version 4.2 and higher
              of the Android Operating system, including TCL Plex, TCL 10
22            Pro, TCL 10L, and TCL 5G (the “Accused TCL Products”).
23   Dkt. No. 1 at ¶ 10.
24        Rule 15(c)(1)(C) requires only that, within 90 days of service of the original
25 complaint, the added party “received such notice of the action that it will not be

26 prejudiced in defending on the merits and[] knew or should have known that the

27 action would have been brought against it, but for a mistake concerning the proper

28 party’s identity.” FED. R. CIV. P. 15(c). Here, these requirements are satisfied: not

                                      7
     DEFENDANT’S MOTION TO DISMISS OR, IN THE                         8:20-cv-00702-JVS-
     ALTERNATIVE, TO STAY                                             ADS
 Case 8:20-cv-00702-JVS-ADS Document 17 Filed 06/08/20 Page 17 of 27 Page ID #:190



 1 only did CCE file the Amended Complaint within 90 days, but all Defendants in the

 2 Texas Lawsuit (including the added Defendants) executed waivers of service within

 3 the 90-day period. Texas Lawsuit, ECF Nos. 11-15 (E.D. Tex. Apr. 26, 2020);

 4 Bragalone Decl. ¶ 10. Notably, CCE inadvertently omitted certain TCL entities and

 5 expressly told TCL that it would be amending the Complaint to include additional

 6 TCL subsidiaries. Bragalone Decl. ¶¶ 4-5, 7-8. Further, Plaintiffs in this lawsuit

 7 allege in the Complaint that there was a mistake concerning the proper party’s

 8 identity. Dkt. No. 1 ¶¶ 12-13. Accordingly, CCE’s Amended Complaint satisfies the

 9 requirements of Rule 15(c) and relates back.

10         This is consistent with the historic view of the relation back doctrine. “The
11 Supreme Court has interpreted the relation back doctrine liberally, to apply if an

12 amended pleading ‘relate[s] to the same general conduct, transaction and occurrence’

13 as the original pleading.” Anza Tech., Inc. v. Mushkin, Inc., 934 F.3d 1359, 1368

14 (Fed. Cir. 2019), cert. denied, 140 S. Ct. 849 (2020) (quoting Tiller v. Atl. Coast Line

15 R.R. Co., 323 U.S. 574, 580–81 (1945)). The Federal Circuit has generally followed

16 this approach adopting the logical relationship test for determining whether an

17 amendment relates back. Anza, 934 F.3d at 1368-69. The logical relationship test

18 “asks whether the facts underlying the alleged claims share an aggregate of operative

19 facts.” Id. at 1369. Key considerations in applying the test “include the overlap of

20 parties, products or processes, time periods, licensing and technology agreements,

21 and product or process development and manufacture.” Id. Here each of these factors

22 favor a finding that the Amended Complaint in the Texas Lawsuit relates back to

23 filing of the Original Complaint.

24         2. The Similarity of the Parties Favors Dismissal or Stay.
25         The parties to the Texas Lawsuit and this case substantially overlap, thus
26 warranting application of the first-to-file rule. This factor “does not require exact

27 identity of the parties,” but instead “requires only substantial similarity of parties.”

28 Kohn, 787 F.3d at 1240; Microchip Tech., 2011 WL 2669627, at *3. “The parties can

                                      8
     DEFENDANT’S MOTION TO DISMISS OR, IN THE                          8:20-cv-00702-JVS-
     ALTERNATIVE, TO STAY                                              ADS
 Case 8:20-cv-00702-JVS-ADS Document 17 Filed 06/08/20 Page 18 of 27 Page ID #:191



 1 be considered similar for purposes of the first-to-file rule if the ‘additionally named

 2 defendants in the two actions are merely derivative ... of the primary parties.’” Int’l

 3 Growers Supply, Inc. v. Atlantis Hydroponics, Inc., CV 12-03274 SJOJ (EMx), 2012

 4 WL 13013415, at *2 (C.D. Cal. Aug. 8, 2012).

 5         Here, the parties to the Texas Lawsuit and this case are substantially similar.
 6 CCE and Huizhou TCL are parties to both cases. By itself, this is enough to find the

 7 parties to the Texas Lawsuit and this matter are substantially similar. Moreover, TCT,

 8 the only party in this case that is not a party to the Texas Lawsuit, is an entity

 9 connected to the primary party to the Texas Lawsuit (e.g., TCL Corp.). Ex. A,

10 American Patents LLC v. TCL Corp., et al, Case No. 4:18-cv-767-ALM, ECF No.

11 52 at p. 2 (E.D. Tex. Mar. 7, 2019) (identifying TCL Corp. as TCT’s ultimate

12 corporate parent). Indeed, courts have repeatedly held that a subsidiary, such as TCT,

13 is a substantially similar party to its corporate parent, such as TCL Corp. See, e.g.,

14 Medtronic v. Edwards Lifesciences Corp., No. SACV 11-0961 JVS (MLGx), 2012

15 WL 12888673, at *1 (C.D. Cal. Jan. 9, 2012) (finding the parties similar—even

16 “though some of the parties are ‘different corporate entities’”—when all actions

17 involved Edwards Lifesciences Corporations and its subsidiaries, and Medtronic,

18 Inc. and its subsidiaries.); KCC Class Action Servs., LLC v. Aetna, Inc., No. CV 18-

19 1018-JFW(JEMx), 2018 WL 5094907, at *4 (C.D. Cal. Apr. 20, 2018) (finding

20 parties to be similar under the first-to-file rule when the parties were affiliates);

21 Microchip Tech., 2011 WL 2669627, at *3 (finding that the parties were substantially

22 similar because, although plaintiff in second-filed action was not a party in the first-

23 filed action, it was a wholly-owned subsidiary of a defendant in the first-filed

24 action); see also Cadence Design Sys., Inc. v. OEA Int’l, Inc., No. CV11-0713, 2011

25 WL 4403619, at *3 (N.D. Cal. Sept. 20, 2011) (applying the first-to-file rule to

26 declaratory judgment claims filed by a customer, when the customer was not a party

27 to a first-filed action against manufacturer); Proofpoint, Inc. v. InNova Patent

28 Licensing, LLC, No. 5:11-CV-02288, 2011 WL 4915847, at *7 (N.D. Cal. Oct. 17,

                                      9
     DEFENDANT’S MOTION TO DISMISS OR, IN THE                          8:20-cv-00702-JVS-
     ALTERNATIVE, TO STAY                                              ADS
 Case 8:20-cv-00702-JVS-ADS Document 17 Filed 06/08/20 Page 19 of 27 Page ID #:192



 1 2011) (applying the first-to-file rule to declaratory judgment claims filed by a

 2 supplier, when the supplier was no longer a party to a first-filed action against

 3 supplier’s customers); Interactive Fitness Holdings, LLC v. Icon Health & Fitness,

 4 Inc., No. 10-CV-04628, 2011 WL 1302633, at *3 (N.D. Cal. Apr. 5, 2011) (applying

 5 the first-to-file rule to declaratory judgment claims filed by successor-in-interest of

 6 accused products, when successor-in-interest was not a party to a first-filed action

 7 against its predecessor-in-interest). Considering the substantial overlap between the

 8 parties to the Texas Lawsuit and this case, the similarity of parties favors application

 9 of the first-to-file rule.

10            3. The Similarity of the Issues Favors Dismissal or Stay.
11            The sole issue in the present case is identical to an issue already present in the
12 Texas Lawsuit: whether the Accused TCL Products infringe the ’923 patent.1 This

13 fact alone is enough to find that the cases present similar issues. See, e.g., EMC Corp.

14 v. Bright Response, LLC, C-12-2841 EMC, 2012 WL 4097707, at *2 (N.D. Cal.

15 Sept. 17, 2012) (finding that issues are similar when the actions concern the same

16 patent); Guthy-Renker Fitness, LLC v. Icon Health & Fitness, Inc., 179 F.R.D. 264,

17 270 (C.D. Cal. 1998) (concluding that the similarity of the issues requirement was

18 met where the first action sought declaratory judgment of five patents and damages

19 for tortious interference while the second action was for patent infringement of only

20 one of the five patents). Moreover, both cases will involve similar evidentiary

21 disputes and claim construction arguments. See, e.g., Int’l Growers Supply, 2012 WL

22 13013415, at *3. Further, the identical overlap between the patent and the infringing

23 technology in these cases favors application of the first-to-file rule. See TimeKeeping

24 Sys., Inc. v. DwellingLIVE, Inc., No. SA CV 16-1207 DOC (SKx), 2016 WL

25

26
     1
         In addition to the issue of infringement of the ’923 patent by the TCL Accused

27
     Products, the Texas Litigation also includes CCE’s claim for damages and other

28
     available relief, a claim that is not contemplated by the declaratory judgment action
     of this case.
                                         10
         DEFENDANT’S MOTION TO DISMISS OR, IN THE                          8:20-cv-00702-JVS-
         ALTERNATIVE, TO STAY                                              ADS
 Case 8:20-cv-00702-JVS-ADS Document 17 Filed 06/08/20 Page 20 of 27 Page ID #:193



 1 9086657, at *2 (C.D. Cal. Sept. 9, 2016) (finding the issues to be substantially

 2 similar where the cases involved the same patent, even when the cases involved

 3 different accused products); Juniper Networks, Inc. v. Mosaid Techs. Inc., No. C 11-

 4 6264, 2012 WL 1029572, at *2 (N.D. Cal. Mar. 26, 2012) (applying the first-to-file

 5 rule where cases involved the same patents and accused products). Therefore, this

 6 factor favors application of the first-to-file rule to dismiss or stay this case.

 7            4. No Exception to the First-to-File Rule Applies.
 8            There are certain circumstances where a court may refrain from applying the
 9 first-to-file rule, including the customer-suit, bad faith, anticipatory suit, and forum

10 shopping exceptions. See Alltrade, Inc. v. Uniweld Prods., Inc., 946 F.2d 622, 627-

11 28 (9th Cir. 1991); Kahn v. Gen. Motors Corp., 889 F.2d 1078, 1081 (Fed. Cir. 1989).

12 None of these circumstances are present.

13            The customer-suit exception applies “where the first suit is filed against a
14 customer who is simply a reseller of the accused goods, while the second suit is a

15 declaratory judgment action brought by the manufacturer of the accused goods.”

16 Kahn, 889 F.2d at 1081. This exception does not apply. According to Plaintiffs’

17 Complaint in this case, TCT does not manufacture the Accused TCL Products, but

18 instead imports those products. Dkt. 1 ¶ 14. Further, TCT is not a defendant in the

19 Texas Lawsuit. See Ex. C, Texas Lawsuit, EFC No. 9 (E.D. Tex. Apr. 10, 2020). And

20 while Plaintiffs’ Complaint alleges that Huizhou TCL manufactures the Accused

21 TCL Products (Dkt. 1 ¶ 13), Huizhou TCL, as well as other accused manufacturers,

22 are defendants in the Texas Lawsuit. See Ex. C. This exception does not apply.2

23            The bad-faith exception applies “when the plaintiff in the first action induces
24

25
     2
         Indeed, even if TCL Corp. or another defendant in the Texas Lawsuit were

26
     Huizhou TCL’s or TCT’s customer, these entities are still part of the TCL

27
     mothership, and “the purpose of the customer-suit exception [is not] served where

28
     the purported ‘customer’ is also the owner … of the manufacturer.” See SAES
     Getters S.p.A. v. Aeronext, Inc., 219 F. Supp. 2d 1081, 1093 (S.D. Cal. 2002).
                                         11
         DEFENDANT’S MOTION TO DISMISS OR, IN THE                        8:20-cv-00702-JVS-
         ALTERNATIVE, TO STAY                                            ADS
 Case 8:20-cv-00702-JVS-ADS Document 17 Filed 06/08/20 Page 21 of 27 Page ID #:194



 1 the other party to rely, in good faith, on representations made by the plaintiff that it

 2 will not file first in order to preempt the other party from filing a suit in its preferred

 3 forum.” Therapy Stores, Inc. v. JGV Apparel Grp., LLC, No. 4:16-cv-02588, 2016

 4 WL 4492583, at *5 (N.D. Cal. Aug. 26, 2016). “Filing first to establish tactical

 5 advantage over the defendant is not ‘bad faith.’” Id. “Nor is bad faith established

 6 merely because one of the parties engaged in good-faith negotiations decides to file

 7 suit.” Id. There is no evidence that CCE represented to TCL Corp. or any of its

 8 subsidiaries that it would not file a lawsuit before a certain time. Accordingly, the

 9 bad-faith exception does not apply.

10         Indeed, it is TCL who acted in bath faith by precuring an extension in the
11 Texas Lawsuit. On April 6, outside counsel for TCL Corp. and Huizhou TCL

12 requested a five-month extension in the Texas Lawsuit because the COVID-19

13 pandemic prevented adequate communication with his Chinese client. Bragalone

14 Decl. ¶ 3. However, at the same time that counsel for TCL claimed to be unable to

15 discuss a defense with his clients, Huizhou TCL—a Chinese company—was

16 obviously able to communicate with the same TCL counsel to file a copy-cat,

17 derivative suit in this district. Moreover, TCL refused to give more than a 30-day

18 extension in this case (Bragalone Decl. ¶ 11), presumably because they hope to use

19 the outsized extension of the deadline to answer in the Texas Lawsuit—gained via a

20 misrepresentation—to advance this second-filed case ahead of the Texas Lawsuit.

21 As is apparent from TCL’s ability to file this declaratory judgment action, the

22 COVID-19 pandemic did not prevent TCL from assessing its defenses, nor did it

23 necessitate a 5-month extension in the Texas Lawsuit. And using a disease that has

24 killed nearly 400,000 people in an ill-conceived attempt to put this action on a faster

25 track than the Texas Lawsuit is reprehensible. The Court should not reward TCL’s

26 gamesmanship.

27         The anticipatory-suit exception applies if the plaintiff in the first-filed action
28 filed suit “upon receipt of specific, concrete indications that a suit by the defendant

                                     12
     DEFENDANT’S MOTION TO DISMISS OR, IN THE                            8:20-cv-00702-JVS-
     ALTERNATIVE, TO STAY                                                ADS
 Case 8:20-cv-00702-JVS-ADS Document 17 Filed 06/08/20 Page 22 of 27 Page ID #:195



 1 was imminent.” Younger Mfg. Co. v. Essilor Int'l Compagnie Generale D. Optique,

 2 No. CV 13-01210 (JVS)(PJWx), 2013 WL 12131286, at *2 (C.D. Cal. May 29,

 3 2013). Here, no TCL entity gave CCE any indication that it was going to file a

 4 declaratory judgment action. Bragalone Dec. ¶ 10. Indeed, TCL’s strategy to obtain

 5 an extension in the Texas Lawsuit required that TCL conceal their plan to file a

 6 declaratory action. Accordingly, the anticipatory-suit exception does not apply. See

 7 Younger Mfg., 2013 WL 12131286, at *2. And here again, TCL’s conduct merits

 8 review of this exception. On both April 6 and April 9, CCE informed TCL that is

 9 intended to amend its Complaint to include additional TCL subsidiaries. With this

10 information, TCL rushed to this Court to file its Complaint before CCE could amend

11 its Complaint. To the extent this exception applies, the Court should dismiss or stay

12 this case.

13        The forum-shopping exception applies only when a party files “a federal
14 action to ‘avoid adverse rulings made in [another] court or to gain a tactical

15 advantage from the application of federal court rules.’” Cardoza v. T-Mobile USA

16 Inc., No. 08-5120, 2009 WL 723843, at *3 (N.D. Cal. Mar. 18, 2009). In filing the

17 Eastern District of Texas actions, CCE is not attempting to avoid any adverse court

18 rulings from this Court or any other court. The Central District of California has not

19 made any rulings with respect to the ’923 patent. Indeed, each district court matter

20 involving this patent was before a court in the Eastern District of Texas. Rastegar

21 Dec. ¶ 2. Further, CCE did not gain a tactical advantage in the application of federal

22 law by filing in the Eastern District of Texas, as both courts apply federal law. See

23 Easton-Bell Sports, Inc. v. E.I. DuPont de Nemours & Co., No. 13-cv-00283, 2013

24 WL 1283463, at *6 (N.D. Cal. Mar. 26, 2013) (“The operative substantive law is

25 federal and would not motivate forum shopping.”).

26        Indeed, this Court may presume that TCL engaged in forum shopping by
27 seeking to avoid the Eastern District of Texas, likely in an effort to ask a different

28 court re-do the existing claim constructions. See Fair Isaac Corp. v. PCI-U, LLC,

                                     13
     DEFENDANT’S MOTION TO DISMISS OR, IN THE                        8:20-cv-00702-JVS-
     ALTERNATIVE, TO STAY                                            ADS
 Case 8:20-cv-00702-JVS-ADS Document 17 Filed 06/08/20 Page 23 of 27 Page ID #:196



 1 No. 5:17-cv-03324, 2017 WL 4877452, at *5 (N.D. Cal. Oct. 30, 2017) (“Although

 2 FICO’s true motives are unknown, it is self-evident that FICO filed the instant action

 3 in response to PCI-U’s first-filed suit, which strongly suggests forum shopping.”).

 4 Indeed, patent infringement matters involving the ’923 patent have been in Eastern

 5 District of Texas eighteen times, resulting in numerous orders and opinions of the

 6 from the district, including discovery motions, Daubert motions, and three claim

 7 construction orders. Rastegar Dec. ¶¶ 2-3. The apparent effort at forum-shopping by

 8 TCL requires that the case be dismissed or, in the alternative, stayed.

 9        B. TCL’s Request for Declaratory Judgment of Non-Infringement Should
10           be Dismissed Under Rule 12(b)(6).
11           While courts may have historically looked to “Form 18” to assess the

12 sufficiency of allegations in patent cases, Form 18 has been withdrawn and the

13 “pleading standards as construed by the Supreme Court in Ashcroft v. Iqbal, 556 U.S.

14 662 (2009) and Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007) govern in patent

15 cases.” Footbalance System Inc. v. Zero Gravity Inside, Inc., No. 15-CV-1058 JLS

16 (DHB) 2016 WL 5786936, at *2 (S.D. Cal. Oct. 4, 2016); see also Ecojet, Inc. v.

17 Pure Spa Components, Inc., No. SACV 16-01463-(CJC)(KESx), 2017 WL 3485780,

18 at *6 (C.D. Cal. Feb. 10, 2017) (applying the Twombly/Iqbal standard to

19 counterclaims for declaratory judgment of noninfringement); Comcast Cable

20 Commc’ns, LLC v. OpenTV, Inc., 319 F.R.D. 269, 275 (N.D. Cal. 2017) (applying

21 the       Twombly/Iqbal    standard   to   claims   for   declaratory     judgment   of
                    3
22 noninfringement). To state a legally tenable claim, “a [claimant] must provide the

23 grounds of his ‘entitle[ment] to relief... and a formulaic recitation of the elements of

24 a cause of action will not do.” Twombly, 550 U.S. at 555 (2007) (internal quotations

25 and citations omitted). To survive dismissal, a complaint must allege “sufficient

26

27
     3
         A Rule 12(b)(6) motion raises purely procedural issues and, consequently, Ninth

28
     Circuit law applies. McZeal v. Sprint Nextel Corp., 501 F.3d 1354, 1355-56 (Fed.
     Cir. 2007).
                                         14
         DEFENDANT’S MOTION TO DISMISS OR, IN THE                      8:20-cv-00702-JVS-
         ALTERNATIVE, TO STAY                                          ADS
 Case 8:20-cv-00702-JVS-ADS Document 17 Filed 06/08/20 Page 24 of 27 Page ID #:197



 1 factual matter, accepted as true, to ‘state a claim that is plausible on its face.’” Iqbal,

 2 556 U.S. at 678 (quoting Twombly, 550 U.S. at 555). “A claim has facial plausibility

 3 when the Plaintiff pleads factual content that allows the court to draw the reasonable

 4 inference that the Defendant is liable for the misconduct alleged.” Id. (quoting

 5 Twombly, 550 U.S. at 556-57).

 6         TCL seeks a declaratory judgment that the Accused TCL Products do not
 7 infringe the ʼ923 patent. But TCL’s Complaint fails to identify any facts that, if true,

 8 would support a reasonable inference that the accused products do not practice the

 9 ʼ923 patent. Instead, TCL simply declares, without support, that the Accused TCL

10 Products do not infringe:

11            The Accused TCL Products do not directly or indirectly infringe
              any claim of the ’923 patent and TCT US and Huizhou TCL,
12            through their making, using, selling, offering to sell, and/or
              importing the Accused Products into the United States, do not
13            infringe and have not infringed, directly or indirectly, any claim
              of the ’923 Patent.
14

15 Dkt. No. 1 ¶ 20. But TCL failed to identify any fact that, if true, would support a

16 reasonable inference that the Accused TCL Products do not practice the ’923 patent.

17 TCL’s claims do not identify a single aspect of the Accused TCL Products that

18 remove them from the scope of the claims of the ’923 patent. Nor do they identify a

19 single element of a single claim that the Accused TCL Products do not practice.

20 Further, TCL does not provide any discussion of the Accused TCL Products as they

21 relate to any claim limitation of the ’923 patent, as required under Twombly and

22 Iqbal. See Comcast Cable, 319 F.R.D. at 273 (“This order … concludes that, under

23 Twombly/Iqbal, the complaint must contain factual allegations sufficient to show

24 how or why a claim limitation is not met.”).

25         TCL’s claim is manifestly insufficient under Iqbal and Twombly and should
26 be dismissed. Indeed, the relevant facts here are identical to the relevant facts of

27 Ecojet, where the court dismissed claims for declaratory relief of non-infringement

28 when the alleged infringer did “not identify a single aspect of the [] Patent, or of

                                     15
     DEFENDANT’S MOTION TO DISMISS OR, IN THE                            8:20-cv-00702-JVS-
     ALTERNATIVE, TO STAY                                                ADS
 Case 8:20-cv-00702-JVS-ADS Document 17 Filed 06/08/20 Page 25 of 27 Page ID #:198



 1 their own allegedly infringing products to support [the] assertion” that the products

 2 did not infringe the patent. 2017 WL 3485780, at *6. As such, the Court should

 3 dismiss the Complaint in this matter pursuant to Rule 12(b) (6).

 4 IV.     CONCLUSION
 5         CCE respectfully requests the Court dismiss or stay this action pending
 6 resolution of the first-filed Texas Lawsuit. The Texas Lawsuit involves the identical

 7 issue and near-identical parties. Further, the Eastern District of Texas is the logical

 8 home of this dispute: the Eastern District of Texas is intimately familiar with this

 9 ’923 patent and its underlying technology, entertaining discovery disputes, Daubert

10 disputes and issuing multiple discovery-related, Daubert, and claim construction

11 orders. Moreover, two lawsuits filed within days of the Texas Lawsuit are currently

12 pending in the Eastern District of Texas. Thus, dismissing or staying this case in

13 favor of the Texas Lawsuit will conserve judicial resources and lessen the burden on

14 all parties. Further, because Plaintiffs’ complaint fails to identify any facts that, if

15 true, would support a reasonable inference that the accused products do not practice

16 the ʼ923 patent, the Court should dismiss pursuant to Rule 12(b)(6).

17

18

19

20

21

22

23

24

25

26

27

28

                                     16
     DEFENDANT’S MOTION TO DISMISS OR, IN THE                          8:20-cv-00702-JVS-
     ALTERNATIVE, TO STAY                                              ADS
 Case 8:20-cv-00702-JVS-ADS Document 17 Filed 06/08/20 Page 26 of 27 Page ID #:199



 1 Dated June 8, 2020           Respectfully submitted
 2
                                By: /s/ Stephanie R. Wood
 3                              Stephanie R. Wood (SBN: 242572)
 4
                                       swood@bcpc-law.com
                                Jeffrey R. Bragalone (pro hac vice to be filed)
 5                                     jbragalone@bcpc-law.com
 6                              Jonathan H. Rastegar (pro hac vice to be filed)
                                       jrastegar@bcpc-law.com
 7                              Jerry D. Tice II (pro hac vice to be filed)
 8                                     jtice@bcpc-law.com
                                BRAGALONE CONROY PC
 9                              2200 Ross Ave., Suite 4500W
10                              Dallas, Texas 75201
                                Tel: (214) 785-6670
11                              Fax: (214) 785-6680
12
                                Attorneys for Defendant
13                              Cellular Communications Equipment LLC
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                     17
     DEFENDANT’S MOTION TO DISMISS OR, IN THE                   8:20-cv-00702-JVS-
     ALTERNATIVE, TO STAY                                       ADS
 Case 8:20-cv-00702-JVS-ADS Document 17 Filed 06/08/20 Page 27 of 27 Page ID #:200



 1
                              CERTIFICATE OF SERVICE
 2
           I hereby certify that on June 8, 2020, I electronically filed the foregoing
 3
     document using the Court’s ECF system which will electronically serve the same
 4
     upon all counsel of record.
 5

 6                                 By: /s/ Stephanie R. Wood
 7                                 Stephanie R. Wood (SBN: 242572)
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                     18
     DEFENDANT’S MOTION TO DISMISS OR, IN THE                      8:20-cv-00702-JVS-
     ALTERNATIVE, TO STAY                                          ADS
